Citation Nr: 1039047	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  09-25 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for bronchial asthma.

2.  Entitlement to a disability rating in excess of 10 percent 
for left knee patella tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1997 to 
October 2001.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a July 2008 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.    

In her July 2009 VA Form 9, the Veteran had requested a hearing 
before a Veterans Law Judge to be held at the RO (Travel Board 
hearing).  However, she subsequently withdrew her request for a 
hearing due to financial hardship.  See VA Form 21-0820, Report 
of General Information, dated in December 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bronchial asthma results in Forced Expiratory Volume in One 
Second (FEV-1) of 76 percent predicted, and FEV-1/Forced Vital 
Capacity (FVC) of 58 percent.

2.  The evidence of record does not show that the Veteran has had 
at least monthly visits to a physician for required care of 
exacerbations of her asthma.

3.  The evidence of record does not show that the Veteran has had 
intermittent (at least three per year) courses of systemic (oral 
or parenteral) corticosteroids.

4.  The evidence of record does not show that the Veteran has had 
more than one bronchial asthma attack per week with episodes of 
respiratory failure.

5.  The evidence of record does not show that the Veteran 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.

6.  The Veteran's left knee exhibits a range of motion of 140 
degrees in flexion and 20 degrees in extension.  Objective 
evidence of functional loss reveals crepitus during range of 
motion testing.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent 
for service-connected asthma have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.7, 4.96, 4.97, Diagnostic Code 6602 (2010).

2.  The criteria for a disability rating in excess of 10 percent 
for left knee patella tendonitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102 3.159, 4.1-4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5024 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in March 2008.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate her claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence she was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the 
Board finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  
See Pelegrini II, Quartuccio, supra.

Further, the March 2008 VCAA letter from the RO advised the 
Veteran that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Thus, she has received all 
required notice in this case, such that there is no error in 
content. 

The RO also correctly issued the March 2008 VCAA notice letter 
prior to the July 2008 determination on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. 
App. At 120.  Thus, there is no timing error with regard to the 
VCAA notice.  

With regard to the additional notice requirements for increased 
rating claims, as is the case here, a July 2008 VCAA letter was 
compliant with the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Specifically, this letter advised the Veteran of the 
evidentiary and legal criteria necessary to substantiate higher 
ratings for her bronchial asthma and left knee patella 
tendonitis.  In any event, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court) recently vacated the 
Court's previous decision in Vasquez-Flores, concluding that 
generic notice in response to a claim for an increased rating is 
all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270, 1277 (2009).  Regardless, overall, the Board is satisfied 
that the RO provided both generic and specific VCAA notice as to 
the increased rating claim when considering all of the VCAA 
letters provided.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Private treatment records also have been associated 
with the claims file.  Further, the Veteran has submitted 
numerous statements in support of her claim.  She also has been 
provided VA examinations in connection with her claim.  Thus, 
there is no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may be 
assigned based on the facts found following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Court has held that VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  That is, the Board must consider whether there have been 
times when the Veteran's disability has been more severe than at 
others.  If so, the Board may "stage" the rating.  The relevant 
temporal focus for adjudicating the level of disability of an 
increased-rating claim is from one year before the claim was 
filed (here, November  2006) until VA makes a final decision on 
the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

A.  Asthma

The Veteran's service-connected asthma is currently rated as 30 
percent disabling under Diagnostic Code 6602, bronchial asthma.  
38 C.F.R. § 4.97.

Under Diagnostic Code 6602, a disability rating of 30 percent 
applies where the Veteran has a FEV-1 of 56- to 70-percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.

A disability rating of 60 percent applies where the Veteran has a 
FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC of 40 to 55 
percent, or at least monthly visits to a physician for required 
care of exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

A disability rating of 100 percent applies where the Veteran has 
a FEV-1 less than 40-percent predicted, or FEV-1/FVC less than 40 
percent, or more than one attack per week with episodes of 
respiratory failure, or requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.

The Veteran contends that her asthma has gotten worse.  In this 
regard, a review of the evidence of record reveals that, in May 
2006, the Veteran was seen for complaints of wheezing, shortness 
of breath, and coughing.  See private treatment records from 
Doctor's Care dated in May 2006.  In 2007, the Veteran reported 
becoming short of breath while walking from the parking garage to 
the clinic.  She indicated at the time that she used Albuterol 
MDI as needed.  See VA treatment record dated in May 2007. 

In January 2008, the Veteran was treated at the emergency room 
for complaints of moderate wheezing and coughing.  See private 
treatment record from Grove Hill Memorial Hospital dated in 
January 2008.

An April 2008 VA respiratory examination revealed reports of 
acute exacerbations of asthma in January and February.  The 
Veteran was treated at the hospital emergency room on each 
occasion.  She was provided a Pulmocare machine for Albuterol 
updrafts at home twice a day, which she reported has helped her 
asthma.  She used Advair inhaler three times each day, and an 
Albuterol inhaler twice a day. She also takes oral Singulair 
daily.  She complained of an occasional cough, no sputum, and no 
hemoptysis.  She had never required treatment with home oxygen, 
and did not report episodes of incapacitation caused by asthma.  
A pulmonary function test (PFT) was performed; however, the VA 
examiner indicated that the results should be disregarded due to 
poor effort on the Veteran's part.  Results of recent X-rays of 
the chest taken at a hospital emergency room revealed a normal 
chest.  See VA examination report dated in April 2008.

Subsequent VA treatment records dated to August 2009 reveal no 
complaints of asthma or treatment for symptomatology thereof.

In September 2009, the Veteran underwent another PFT.  The 
results of the test revealed that her FEV-1 level was 76 percent 
and her FEV-1/FVC level was 58 percent.  See VA PFT report dated 
in September 2009.

Based on the findings above, the Veteran is not entitled to a 
disability rating greater than her currently assigned 30 percent.  
In this regard, the evidence of record shows that the Veteran 
received treatment for asthma once a year prior to 2008, and has 
not received treatment since then.  Furthermore, there is no 
evidence that she receives courses of systemic corticosteroids at 
least three times each year.  Her most recent PFT also reveals 
FEV-1 and FEV-1/FVC levels at 76 and 58 percent, respectively, 
which would warrant a rating of 30 percent, her current rating.  
Likewise, the evidence of record does not show more than one 
attack per week with episodes of respiratory failure, or daily 
use of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  Thus, the Veteran's allegations 
of worsening asthma is unaccompanied by any such reports or other 
evidence of frequent episodes of respiratory failure or 
treatment.  Consequently, a disability rating greater than 30 
percent is not applicable in this case.

In reaching this determination, the Board has considered whether, 
under Hart, 21 Vet. App. at 505, a higher rating for the 
Veteran's asthma might be warranted for any period of time during 
the pendency of this appeal.  However, there is no evidence that 
the Veteran's asthma has been persistently more severe than the 
extent of disabilities contemplated under the assigned rating of 
30 percent at any time.

The Board has considered the issue of whether the Veteran's 
asthma, standing alone, presents an exceptional or unusual 
disability picture, as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R § 3.321(b)(1).  In 
this case, there is no evidence of marked interference with 
employment due to asthma or frequent hospitalization for asthma.

There is no benefit of the doubt that can be resolved in the 
Veteran's favor, as the preponderance of the evidence does not 
show symptoms that more nearly approximate the criteria for a 
higher rating.  Accordingly, the claim for an increased rating is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1991).

B.  Left Knee Patella Tendonitis

The Veteran's service-connected left knee patella tendonitis is 
currently rated by analogy under Diagnostic Code 5024, 
tenosynovitis, as 10 percent disabling.  38 C.F.R. §§ 4.20, 
4.71a.  

Under Diagnostic Code 5024, it is indicated that the diseases 
under Diagnostic Codes 5013 through 5024 will be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative, except gout, which will be rated under Diagnostic 
Code 5002.  38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are flexion to 140 degrees 
and extension to 0 degrees.  38 C.F.R. § 4.71a, Plate II.

When rating for limitation of flexion of the leg under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees.  A 20 percent 
disability rating is warranted for flexion limited to 30 degrees.  
A maximum 30 percent rating is warranted for flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

When rating for limitation of extension of the leg under 38 
C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent disability 
rating is warranted for extension limited to 10 degrees.  A 20 
percent disability rating is warranted for extension limited to 
15 degrees.  A 30 percent disability rating is warranted for 
extension limited to 20 degrees.  A 40 percent disability rating 
is warranted for extension limited to 30 degrees.  A maximum 50 
percent rating is warranted for extension limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

A review of the evidence of record reveals a VA examination of 
the knee in May 2005.  At the time, the Veteran reported 
undergoing physical therapy for her knee, and indicated that the 
therapy did not help.  She reported wearing a brace.  She 
complained of pain along the anteromedial aspect of the joint, 
stiffness in the knee, swelling, increased pain with repetitive 
use, and some mechanical problems, but denied any heat, redness, 
or instability.  Her flare-ups were typically caused by activity.  
Upon examination, her left knee had a range of motion of 5 
degrees of hyper-extension and 140 degrees of flexion.  There was 
no pain with range of motion, but there was mild crepitus in the 
patellofemoral joint.  There was tenderness to palpation along 
the proximal aspect of the patellar tendon and over the 
anteromedial joint line.  The knee was stable to anterior, 
posterior, varus, and valgus stresses.  There was a negative 
McMurray's on both the medial and lateral side.  There was no 
effusion.  See VA examination report dated in May 2005.

VA treatment records also reveal complaints of left knee 
discomfort for a month in August 2006.  At the time, the Veteran 
complained of pain, especially at night and when going up stairs, 
and "locking out".  She reported wearing her brace 
continuously.  See VA treatment record dated in August 2006.  
 
VA treatment record dated in December 2007 revealed complaints of 
pain that was rated as 8 out of 10.  

Another VA examination was provided in April 2008.  At the time, 
the Veteran reported daily pain over her left knee cap.  She 
believed her left knee "locks up" and that her left knee was 
weak.  She estimated that she could walk half of a mile, but when 
she stood for more than 15 minutes, she must change positions 
because of the pain in her left knee.  Examination found that the 
range of motion for the left knee was 140 degrees in flexion and 
20 degrees in extension, both with no pain.  She had crepitus 
from 100 degrees to 140 degrees in flexion and from -25 degrees 
to 0 degrees in extension.  The left knee was stable and an X-ray 
of her left knee showed it to be normal.  See VA examination 
report dated in April 2008. 

VA treatment records dated in 2009 showed continued complaints of 
pain as well as complaints of swelling, giving way, and locking 
up.  Examination showed pain and some tenderness in the skin.  
See VA treatment records dated in July 2009, August 2009, and 
September 2009.  However, an October 2009 magnetic resonance 
imaging (MRI) of the left knee showed that the extensor 
mechanism, anterior and posterior cruciate ligaments, medial 
collateral ligaments, and lateral collateral complex to be 
intact.  There was no evidence of a depressed fracture or bone 
marrow replacement process.  The medial meniscus and lateral 
meniscus were also intact.  There was a small joint effusion, but 
the patella demonstrated a well-maintained cartilage.  The 
neurovascular bundle was intact.  No evidence of osteochondral 
defect was identified.  There was no soft tissue mass, but there 
was an extremely small Baker's cyst formation present.  The left 
knee was found to have a minor abnormality.  See VA MRI report 
dated in October 2009.

Upon review of the evidence, the Board finds no support for a 
rating in excess of 10 percent for the Veteran's left knee 
patella tendonitis throughout the entire appeal period under 
Diagnostic Code 5024.  38 C.F.R. § 4.7.  Specifically, the April 
2008 VA examination found that the range of motion for the 
Veteran's left knee was 140 degrees in flexion and 20 degrees in 
extension, which is not within the range of flexion and extension 
necessary for a higher, 20 percent rating.  

With regard to functional loss, the April 2008 VA examiner noted 
no pain on motion.  Some crepitus was noted, but the left knee 
was found to be stable.  Further, while the Veteran complained of 
pain, locking up, swelling, and giving way in her left knee, only 
tenderness was found on the skin upon examination.  See VA 
treatment records dated from July 2009 to September 2009.  
Moreover, an October 2009 MRI of the left knee found only minor 
abnormality.  Overall, all of the factors of functional loss 
discussed above simply do not cause limited motion of the left 
knee of 15 degrees or 30 degrees in flexion or 15-45 degrees in 
extension.  The Board finds that the Veteran's functional loss is 
adequately represented in the 10 percent rating for orthopedic 
manifestations of her disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 206.    

The Board finds that other diagnostic codes for disabilities of 
the knee and leg that provide for ratings beyond 10 percent are 
inappropriate for the facts of this case as the Veteran does not 
contend, and the VA examinations of record do not establish, 
ankylosis of the knee (Diagnostic Code 5256), other impairment of 
the knee (Diagnostic Code 5257), dislocated cartilage (Diagnostic 
Code 5258), removal of the cartilage (Diagnostic Code 5259), 
impairment of the tibia and fibula (Diagnostic Code 5262), or 
genu recurvatum (Diagnostic Code 5263).  Therefore, these 
diagnostic codes will not be applied.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld if it 
is supported by explanation and evidence).

In summary, the Board finds that the evidence does not support a 
disability rating in excess of 10 percent for the Veteran's left 
knee patella tendonitis.  38 C.F.R. 
§ 4.3.  

The Board adds that there have been no occasions within the 
effective dates of the Veteran's service-connected disabilities 
when these disabilities have been more severe than their 
currently assigned ratings; thus, there is no basis to further 
"stage" the ratings for the disabilities currently on appeal.  
See Hart, supra.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the Veteran's asthma and left knee patella 
tendonitis markedly interfere with her ability to work.  
Furthermore, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest that 
the Veteran is not adequately compensated for her disabilities by 
the regular Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. 
§ 4.1 (disability ratings are based on the average impairment of 
earning capacity).  





ORDER

A disability rating in excess of 30 percent for asthma is denied.

A disability rating in excess of 10 percent for left knee patella 
tendonitis is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


